Citation Nr: 0213671	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
left-hand injury, currently evaluated as 40 percent 
disabling.

2. Whether the veteran may be considered to have a serious 
employment handicap for purposes of an extension of his 
entitlement to vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38, 
United States Code.

3. Whether there was clear and unmistakable error in a 
November 19, 1997, decision which determined that the 
veteran's dominant hand was his right hand.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
February 1986.

The current case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions made by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Winston-Salem, North Carolina, and New York, New York.  In 
May 1999, the veteran appeared at the Winston-Salem RO for a 
teleconference video hearing before the undersigned Member of 
the Board.  The veteran is not currently represented in his 
appeal before the Board, and he affirmed, at his hearing, 
that he is willingly proceeding in this case without 
representation.

The Board issued a decision in February 2000, in which two 
issues were decided and several were remanded to the RO.  The 
veteran appealed the Board's February 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, in which the veteran was represented by a private 
attorney, an Unopposed Motion for Remand was filed by the VA 
General Counsel, averring that remand was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

In an Order of August 2001, the Court partially vacated the 
Board's decision and remanded the issues that were denied 
therein, leaving undisturbed the issues that the Board had 
remanded.  A copy of the Court's Order in these matters has 
been placed in the claims file.

With further regard to representation, the Board wrote to the 
veteran's attorney in September 2001, to ask whether he would 
represent the veteran before the Board.  The attorney 
advised, and the veteran subsequently confirmed, that he 
would not be continuing with the case.  In November 2001, the 
attorney wrote to the veteran to provide him with some 
suggestions for pursuing his appeal.

Furthermore, the Board observes that, during the pendency of 
this appeal, in April 2000, the VARO in New York again 
determined that the veteran may not be considered to have a 
serious employment handicap for purposes of extension of his 
entitlement to vocational training.  The veteran filed a 
timely substantive appeal, and the claim was certified to the 
Board for appellate consideration.  Upon review of the two 
separately docketed decisions, the Board believed it would be 
to the veteran's benefit to merge his appeals into one 
decision, using the earliest docket number to expedite 
appellate consideration of all his claims.  The Board notes 
that a March 2001 supplemental statement of the case 
characterized the most recently appealed issue as whether the 
veteran may be considered to have a serious employment 
handicap for purposes of extension of his entitlement to 
vocational training and refresher training under Chapter 31 
of Title 38 of the United States Code.  However, the Board 
notes that the initial issue on appeal and this new issue are 
so similar as to be inextricably intertwined.  See Henderson 
v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 
1 Vet. App. 180 (1991) (where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined). 

In a May 2002 separate decision, the Board denied the 
veteran's claims of entitlement to an effective date earlier 
than September 1994 for the award of a 40 percent evaluation 
for residuals of a left hand injury, entitlement to an 
effective date earlier than September 1994 for the award of 
special monthly compensation for the loss of use of the left 
hand, and whether the veteran's entitlement to benefits 
pursuant to a vocation training and rehabilitation program 
under Chapter 31 of title 38, United States Code, during the 
summer of 1995, included payment for the purchase of a 
computer.  At that time, the Board noted that it was 
undertaking additional development regarding the issues of 
entitlement to an increased rating for residuals of a left-
hand injury, whether the veteran may be considered to have a 
serious employment handicap for purposes of an extension of 
his entitlement to vocational training and rehabilitation, to 
include refresher training under Chapter 31 of Title 38, 
United States Code, and whether there was clear and 
unmistakable error in a November 19, 1997, decision that 
determined that the veteran's dominant hand was his right 
hand.  These matters are now the subject of the Remand below.


REMAND

With regard to the issue of whether there was clear and 
unmistakable error in the November 19, 1997, decision that 
found the veteran to be right-hand dominant decided in March 
2001, the Board notes that the matter appears to have been 
placed in appellate status by a lengthy written statement 
regarding the issue of his left-handedness, filed in April 
2001.  The Board construes this statement as a timely notice 
of disagreement (NOD).  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999) (because NOD initiated appeal to the Board of the RO's 
denial of the claim, and bestowed potential jurisdiction upon 
the Court, the Board should have remanded that issue to the 
RO, for issuance of an SOC.)

As a result, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:

1. The RO should issue a statement of the 
case concerning the issue of whether 
there was clear and unmistakable error 
in the November 19, 1997, decision 
that found the veteran to be right-
hand dominant.  If, and only, if the 
veteran completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue, this claim 
should be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2. The RO should schedule the veteran for 
a VA orthopedic examination to assess 
the current severity of his service-
connected residuals of a left-hand 
injury.  All clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary should be 
preformed.  The physician is requested 
to obtain a complete and clinical 
employment history from the veteran.   
Then, (1) the physician is requested 
to proffer an opinion as to whether 
any joint of any finger, including the 
little finger, of the veteran's left 
hand is fixed in ankylosis; (2) if any 
joint is fixed in ankylosis or limited 
in its motion, the examiner is 
requested to further determine whether 
motion in that finger is requested to 
further determine whether motion in 
that finger is possible and, if so, 
whether motion in the finger is 
possible to within two inches of the 
median transverse fold of the palm; 
(3) after reviewing the record, to 
specifically include the July 1997 VA 
examination report, the April 2000 
letter from G.V.H. and the April 2000 
statements from the veteran's mother 
and sisters pertaining to his 
childhood ambidexterity and left hand 
use, the VA examiner is requested to 
offer an opinion as to whether the 
veteran was, and is, more left-hand or 
right-hand dominant; (4) the VA 
examiner is further requested to 
provide a medical opinion as to what 
physical tasks or job stress the 
veteran should avoid.  It is 
imperative that the claims folder is 
provided to the examiner for review 
prior to the examination and the 
examiner is requested to indicate in 
the examination report that the claims 
file was reviewed.  A rationale for 
all opinions expressed should be 
provided.

3. The RO should also make arrangements 
for a VA Vocational Rehabilitation and 
Counseling psychologist, who has not 
previously examined the veteran, to 
review the claims and vocational 
rehabilitation files and make a 
determination as to whether the 
veteran has a serious employment 
handicap and, if so, whether the 
criteria have been met that warrant an 
extension of the 12-year period of 
basic eligibility.  To that end, the 
Counseling Psychologist (CP) should 
arrange for any additional 
interviewing and testing of the 
veteran that is deemed necessary.  The 
CP should take into account the latest 
medical evidence and any additional 
evidence submitted by the veteran 
pursuant to the above directives.  

4. Then RO should then readjudicate the 
veteran's claims of entitlement to an 
increased rating for residuals of a 
left hand injury and whether the 
veteran may be considered to have a 
serious employment handicap for 
purposes of an extension of his 
entitlement to vocation training and 
rehabilitation, to include refresher 
training, under Chapter 31 of title 
38, United States Code.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2001).



